Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 Line 2 recites “wherein a user associated with the user device monitors”, it is suggested that Applicant replace the limitation with --wherein configured for a user associated with the user device to monitor--.                   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 Lines 12-15 recite “a first electronic strain gauge configured to measure the first resistance force provided by the first resilient member, wherein the first electronic strain gauge is coupled to a first end of the first resilient member and the first cord lock is proximate a second end of the first resilient member”. However, this limitation has previously been recited and therefore it is unclear if this is a typo or if Applicant intends to recite a second electronic strain gauge, a second cord lock, and second resilient member. In order to proceed, the Office will interpret the claim such as -- a second electronic strain gauge configured to measure a second resistance force provided by a second resilient member, wherein the second electronic strain gauge is coupled to a first end of the second resilient member and a second cord lock is proximate a second end of the second resilient member--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy (US 4910802).
Regarding Claim 1, Malloy teaches a wearable article comprising:                        a first limb section;                         a second limb section;                       a body section joining the first limb section and the second limb section (Refer to annotated Fig. 1 below);
    PNG
    media_image1.png
    653
    504
    media_image1.png
    Greyscale
                       a first resilient member 18a,b spanning a length of the first limb section and configured to generate a first resistance force (Refer to annotated Fig. 1 above);                         a first cord lock 29 slideably engaging the first resilient member, wherein the slideable engagement of the first cord lock with the first resilient member is configured to adjust the first resistance force provided by the first resilient member;                             a second resilient member 20a,b spanning a length of the second limb section and configured to generate a second resistance force (Refer to annotated Fig. 1 above); and Refer to Refer to Fig. 4 Col 3 Lines 49-59:” The first, second, third, and fourth arm conduits "A" and "B" include discrete upper and lower bands respectively 18a and 18b, 19a and 19b, 20a and 20b, and 21a and 21b that are secured together by serrated tooth buckles 29. The upper and lower elastic band portions are thereby adjustable to provide a predetermined tension onto the band and thereby provide a desired preload or tension determining the level of exercise of a wearer of the suit 10.”).
Regarding Claim 2, Malloy continues to teach wherein the first resistance force provides a first amount of resistance when the first cord lock slideably engages the first resilient member at a first location and a second amount of resistance when the first cord lock slideably engages the first resilient member at a second location (Refer to Fig. 4 Col 3 Lines 49-59:” The first, second, third, and fourth arm conduits "A" and "B" include discrete upper and lower bands respectively 18a and 18b, 19a and 19b, 20a and 20b, and 21a and 21b that are secured together by serrated tooth buckles 29. The upper and lower elastic band portions are thereby adjustable to provide a predetermined tension onto the band and thereby provide a desired preload or tension determining the level of exercise of a wearer of the suit 10.”… The Office takes the position that the resilient members are capable of sliding along the buckle from a first position to a second and such position determines the amount of resistance). Refer to MPEP 2114 I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS.
Regarding Claim 3, Malloy continues to teach wherein the second resistance force provides a first amount of resistance when the second cord lock slideably engages the second resilient member at a first location and a second amount of resistance when the first cord lock slideably engages the second resilient member at a second location (Refer to Fig. 4 Col 3 Lines 49-59:” The upper and lower elastic band portions are thereby adjustable to provide a predetermined tension onto the band and thereby provide a desired preload or tension determining the level of exercise of a wearer of the suit 10.”… The Office takes the position that the resilient members capable of  sliding along the buckle from a first position to a second position and such position determines the amount of resistance). Refer to MPEP 2114 I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS.
Regarding Claim 8, Malloy continues to teach wherein the first resilient member 18a,b is positioned along a first sideseam 13 extending along the length of the first limb section and the second resilient member 20a,b is positioned along a second sideseam 15 extending along the length of the second limb section (Refer to annotated Fig. 1 above to depict that the first and second resilient members are located sides of the limb sections within a sideseam sleeve 13,15).
Regarding Claim 9, Malloy continues to teach further comprising:                          a third resilient member 19a,b spanning at least a portion of the length of the first limb section and configured to generate a third resistance force;                         a third cord lock 29 slideably engaging the third resilient member, wherein the slideable engagement of the third cord lock with the third resilient member is configured to adjust the third resistance force provided by the third resilient member; Refer to Fig. 4 Col 3 Lines 49-59:” The first, second, third, and fourth arm conduits "A" and "B" include discrete upper and lower bands respectively 18a and 18b, 19a and 19b, 20a and 20b, and 21a and 21b that are secured together by serrated tooth buckles 29. The upper and lower elastic band portions are thereby adjustable to provide a predetermined tension onto the band and thereby provide a desired preload or tension determining the level of exercise of a wearer of the suit 10.”).
Regarding Claim 10, Malloy continues to teach wherein the third resilient member 19a,b is positioned along a first inseam 14 extending along the length of the first limb section and the fourth resilient member 21a,b is positioned along a second inseam 16 extending along the length of the second limb section (Refer to annotated Fig. 1 above to depict that the first and second resilient members are located sides of the limb sections within a inseam sleeve 14,16).
Regarding Claim 11, Malloy fails to expressly disclose wherein the first resistance force is different from the third resistance force and the second resistance force is different from the fourth resistance force, however, the Office takes the position that such limitation is considered intended use such that the first, second, third, and fourth resistance forces are adjustable as desired by the user to produce different resistance levels via movement of the buckle 29 as indicated in Col 3 Lines 49-59:” The first, second, third, and fourth arm conduits "A" and "B" include discrete upper and lower bands respectively 18a and 18b, 19a and 19b, 20a and 20b, and 21a and 21b that are secured together by serrated tooth buckles 29. The upper and lower elastic band portions are thereby adjustable to provide a predetermined tension onto the band and thereby provide a desired preload or tension determining the level of exercise of a wearer of the suit 10.”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claims 12-15, Malloy fails to expressly disclose wherein the first resistance force and the second resistance force are a same resistance force, wherein the third resistance force and the fourth resistance force are a same resistance force, wherein the first resistance force and the second resistance force are a different resistance force, and wherein the first resistance force and the second resistance force are a different resistance force. However, the Office takes the position that such limitation is considered intended use such that the first, second, third, and fourth resistance forces are adjustable as desired by the user to produce different resistances levels via movement of the buckle 29 as indicated in Col 3 Lines 49-59:” The first, second, third, and fourth arm conduits "A" and "B" include discrete upper and lower bands respectively 18a and 18b, 19a and 19b, 20a and 20b, and 21a and 21b that are secured together by serrated tooth buckles 29. The upper and lower elastic band portions are thereby adjustable to provide a predetermined tension onto the band and thereby provide a desired preload or tension determining the level of exercise of a wearer of the suit 10.”.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 16, Malloy continues to teach wherein the wearable article comprises is a garment selected from the list consisting of: a long sleeve shirt, a short sleeve shirt, shorts, an arm or leg sleeve, a sweatshirt, gloves, forearm garments with gloves, forearm garments without gloves, hooded shirts, shoes, socks, calf sleeves, and torso wraps (Refer to annotated Fig. 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malloy (US 4910802) in view of Gallagher (US 20020160891).
Regarding Claim 7, Malloy teaches the claimed invention as noted above but fails to teach wherein the first resilient member and the second resilient member each comprise a plurality of visual indicators, each visual indicator of the plurality of visual indicators corresponding to a particular amount of resistance force, and wherein the plurality of visual indicators identify locations for slideably engaging the first cord lock and the second cord lock with the first resilient member and the second resilient member, respectively, to provide a particular amount of resistance force. Gallagher teaches a resilient member 6 comprising a plurality of visual indicators 161,162,163 corresponding to a particular amount of resistance force (Refer to Fig. 1 Paragraph [0040] Referring back to FIG. 1, the band 6 is preferably marked with indicia to indicate the resistance level of the band.”). Gallagher is analogous with Applicants invention in that they both teach resilient members providing resistance and therefore it would have been obvious to modify the first and second resilient members of Malloy to be in view of . 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Malloy is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising  a first electronic strain gauge configured to measure the first resistance force provided by the first resilient member, wherein the first electronic strain gauge is coupled to a first end of the first resilient member and the first cord lock is proximate a second end of the first resilient member; and a second electronic strain gauge configured to measure the second resistance force provided by the second resilient member, wherein the second electronic strain gauge is coupled to a first end of the second resilient member and the first cord lock is proximate a second end of the second resilient member. Prior .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/              Primary Examiner, Art Unit 3784